SMITH, Justice.
This is a companion case to the cases of Hill v. South Texas Bank & Trust Co. et al., 73 S.W.(2d) 1043, and Koehler v. South Texas Bank & Trust Company, 75 S.W.(2d) 1118, decided by this court on October 31, 1934.
The facts in the three cases are the same, the questions of law raised in the appeals are identical, and therefore, for the reasons stated in the two cited cases, the judgment in this cause will be affirmed.
BICKBTT, C. J., did not participate in the decision of this ease.